FILED
                            NOT FOR PUBLICATION                              MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50357

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00780-GHK

  v.
                                                 MEMORANDUM *
ARMEN KARAPETIAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Armen Karapetian appeals from the 10-month sentence imposed following

his guilty-plea conviction for access device fraud, in violation of 18 U.S.C. §

1029(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Karapetian contends that the district court erred when it applied a four-level

enhancement because the offense involved 50 or more victims. See U.S.S.G.

§ 2B1.1(b)(2)(B). The district court did not err because both the financial

institutions and the account holders were victims as defined by the Sentencing

Guidelines. See U.S.S.G. § 2B1.1 cmt. n.1 & 4(E); see also United States v. Pham,

545 F.3d 712, 717 (9th Cir. 2008) (“[I]t is not impermissible double counting to

consider both [the banks and the individual account holders] as victims even if

their losses are ultimately traceable to the same fraudulently obtained funds.”).

      Karapetian also contends that the district court procedurally erred when it

applied a four-level enhancement based on the amount of loss. See U.S.S.G.

§ 2B1.1 cmt. n.3(F)(i). Karapetian specifically contends that the district court

failed to address the parties’ arguments regarding the loss amount and treated the

Guidelines as mandatory. The record reflects that the district court adequately

addressed the parties’ arguments, treated the Guidelines as advisory, and did not

otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      Karapetian’s “motion to request a calendar date” is denied.

      AFFIRMED.




                                          2                                    11-50357